Exhibit 10.5

MANPOWER INC.
(d/b/a ManpowerGroup)


RESTRICTED STOCK UNIT AGREEMENT




This Restricted Stock Unit Agreement (this “Agreement”) is executed as of
__________ by and between MANPOWER INC. (d/b/a ManpowerGroup), a Wisconsin
corporation (the “Corporation”), and ___________ (the “Employee”).


W I T N E S S E T H:


WHEREAS the Board of Directors of the Corporation has established the 2011
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and


WHEREAS, the Employee has been granted Restricted Stock Units (“RSUs”) under the
Plan subject to the terms provided in this Agreement and the Plan.


NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:


1.  Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee.  Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan.  A
copy of the Plan will be delivered to the Employee upon reasonable request.


2.  Terms of Award.  The Employee has been granted ______ RSUs under the Plan.
The Administrator has determined that the Employee will vest in 100% of the RSUs
granted hereunder on _______, provided that the Employee is still in the employ
of the Corporation or one of its Subsidiaries on each such date.


Notwithstanding the foregoing, the provisions of Section 8(e) of the Plan,
regarding a Triggering Event, shall not apply to this Agreement.  Instead, in
connection with a Triggering Event, all RSUs shall vest in full upon any of the
following:


 
(i)
If the Corporation’s shares remain publicly traded on a national securities
exchange after the Triggering Event, upon termination of Employee’s employment
by the Corporation other than for “Cause,” as defined below, or upon Employee’s
voluntary termination of his employment for “Good Reason,” as defined below,
during a Protected Period or within two (2) years following a Triggering Event;



 
(ii)
Upon a Triggering Event where the Corporation’s shares do not remain publicly
traded on a national securities exchange after the Triggering Event, unless the
RSUs granted hereunder are converted, on a tax-free basis, into similar
restricted stock units based on the shares of an acquiring corporation that is
publicly traded on a national securities exchange; or



 
(iii)
If the Corporation’s shares do not remain publicly traded on a national
securities exchange after the Triggering Event and the RSUs granted hereunder
are converted, on a tax-free basis, into similar restricted stock units based on
the shares of an acquiring corporation that is publicly traded on a national
securities exchange, upon termination of Employee’s employment by the
Corporation other than for “Cause,” as defined below, or upon the Employee’s
voluntary termination of his employment for “Good Reason,” as defined below,
during a Protected Period or within two (2) years following a Triggering Event.



In the event of accelerated vesting due to the termination of Employee’s
employment during a Protected Period, the accelerated vesting will occur as of
the date of the Triggering Event.


Further, the provisions of Section 8(d)(2) of the Plan regarding normal
retirement or early retirement shall not apply to this Agreement.  Instead, upon
the Employee’s Retirement, the RSUs shall immediately vest in full.


For purposes of this paragraph:


a.  
Termination for “Cause” will mean termination of the Employee’s employment upon:



(i)  
Employee’s repeated failure to perform his duties with the Corporation in a
competent, diligent and satisfactory manner as determined by the Executive
Compensation and Human Resources Committee of the Board of Directors;



(ii)  
Employee’s failure or refusal to follow the reasonable instructions or direction
of the Corporation’s Board of Directors, which failure or refusal remains
uncured, if subject to cure, to the reasonable satisfaction of the Board of
Directors for five (5) business days after receiving notice thereof from the
Executive Compensation and Human Resources Committee, or repeated failure or
refusal to follow the reasonable instructions or directions of the Board of
Directors;



(iii)  
any act by Employee of fraud, material dishonesty or material disloyalty
involving ManpowerGroup;



(iv)  
any violation by Employee of a ManpowerGroup policy of material import;



(v)  
any act by Employee of moral turpitude which is likely to result in discredit to
or loss of business, reputation or goodwill of ManpowerGroup;



(vi)  
Employee’s chronic absence from work other than by reason of a serious health
condition;

 
(vii)  
Employee’s commissions of a crime the circumstances of which substantially
relate to Employee’s employment duties with ManpowerGroup; or

 
(viii)  
the willful engaging by Employee in conduct which is demonstrably and materially
injurious to ManpowerGroup.  For purposes of this Agreement, no act, or failure
to act, on Employee’s part will be deemed “willful” unless done, or omitted to
be done, by Employee not in good faith.

 
b.  
 “Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:



(i)  
a material dimunition in Employee’s authority, duties or responsibilities;



(ii)  
any material breach of any material obligation of ManpowerGroup for the payment
or provision of compensation or other benefits to Employee;



(iii)  
a material dimunition in Employee’s base salary or a failure by ManpowerGroup to
provide an arrangement for Employee for any fiscal year of ManpowerGroup giving
Employee the opportunity to earn an incentive bonus for such year;



(iv)  
Employee’s being required by ManpowerGroup to materially change the location of
his principal office; provided such new location is one in excess of fifty miles
from the location of Employee’s principal office before such change; or

 
(v)  
a material dimunition in Employee’s annual target bonus opportunity for a given
fiscal year within two years after the occurrence of a Triggering Event, as
compared to the annual target bonus opportunity for the fiscal year immediately
preceding the fiscal year in which a Triggering Event occurred.

 
Notwithstanding the provisions above, Good Reason does not exist unless (i)
Employee objects to any material dimunition or breach described above by written
notice to the Corporation within twenty (20) business days after such dimunition
or breach occurs, (ii) the Corporation fails to cure such dimunition or breach
within thirty (30) days after such notice is given and (iii) Employee’s
employment with ManpowerGroup is terminated by Employee within ninety (90) days
after such dimunition or breach occurs.


c.  
“Retirement” will mean termination of the Employee’s employment on or after the
Employee has attained age 55 and has completed 10 years of Service.



d.  
“Service” means the period beginning on the date the Employee’s employment with
the Corporation commences and ending on the date the Employee’s employment with
the Corporation terminates.



3.  Dividend Equivalents and Voting Rights.  The Employee shall be credited with
additional RSUs equivalent to the dividends or distributions the Employee would
have received if the Employee had been the owner of a number of Shares equal of
the number of RSUs credited to the Employee during the year or shorter period
that the Employee holds RSUs.  The manner of calculating and crediting such
additional RSUs shall be determined in accordance with the Plan.  The Employee
shall not have any voting or other ownership rights in the Corporation arising
from the grant of RSUs under this Agreement.


4.  Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such RSUs or any payments in connection with the RSUs, and the
Corporation may defer making delivery of any Shares in respect of RSUs until
arrangements satisfactory to the Corporation have been made with regard to any
such payment, reimbursement, or withholding obligation.


5.  Issuance and Delivery of Shares.  In accordance with the Plan, Shares shall
be distributed to the Participant as of the date on which the RSUs vest;
provided, however, that to the extent that the RSUs become vested upon
Retirement and are nonqualified deferred compensation subject to Section 409A of
the Code, the Shares shall not be distributed to the Participant until the first
business day after the date that is six (6) months after the date of the
Employee’s “separation of service” as such term is defined under Section 409A of
the Code.  Shares shall be registered in the name of the Employee (either in
book-entry form or otherwise) promptly following the vesting date.


6.  No Right to Employment.  The granting of RSUs, and any payments or other
benefits received by the Employee in connection with the RSUs, is discretionary
and shall not be deemed a part of the Employee’s regular, recurring compensation
for any purpose, including without limitation for purposes of termination,
indemnity, or severance pay law of any country and shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement provided to the Employee unless
expressly so provided by such other plan, contract or arrangement, or unless the
Committee expressly determines otherwise.


7.  Multiple Executed Copies.  This Agreement may be executed in multiple
copies, each of which will constitute an original, and which together will
constitute one and the same agreement providing for a single grant of RSUs.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.


MANPOWER INC. (d/b/a ManpowerGroup)
 
By:
/s/ Jeffrey A. Joerres
 
Jeffrey A. Joerres
 

President and Chief Executive Officer


The undersigned Employee hereby accepts the foregoing grant of Restricted Stock
Units and agrees to the several terms and conditions hereof and of the Plan.
 

   
Employee
 